     Case 3:18-cv-00296-MMD-CLB Document 182 Filed 05/05/20 Page 1 of 3



 1    MCDONALD CARANO LLP
      Rory T. Kay (NSBN 12416)
 2     rkay@mcdonaldcarano.com
      2300 West Sahara Avenue, Suite 1200
 3    Las Vegas, NV 89102
      Telephone: (702) 873-4100
 4    Facsimile: (702) 873-9996

 5    QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Alex Spiro (admitted pro hac vice)
 6      alexspiro@quinnemanuel.com
      51 Madison Avenue, 22nd Floor
 7    New York, New York 10010
      Telephone: (212) 849-7000
 8
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
 9    Michael T. Lifrak (admitted pro hac vice)
        michaellifrak@quinnemanuel.com
10    Jeanine M. Zalduendo (admitted pro hac vice)
        jeaninezalduendo@quinnemanuel.com
11    Aubrey Jones (admitted pro hac vice)
        aubreyjones@quinnemanuel.com
12    865 South Figueroa Street, 10th Floor
      Los Angeles, California 90017-2543
13    Telephone: (213) 443-3000

14    Attorneys for Plaintiff/Counter Defendant
      TESLA, INC.
15

16                               UNITED STATES DISTRICT COURT

17                                        DISTRICT OF NEVADA

18

19     TESLA, INC.,                                 Case No. 3:18-cv-00296-LRH-CBC
                             Plaintiff,
20            v.                                   APPENDIX OF EXHIBITS IN SUPPORT
                                                   OF TESLA, INC.’S OPPOSITION TO
21     MARTIN TRIPP,                               MARTIN TRIPP’S MOTION FOR
                                                   SUMMARY JUDGMENT
22                           Defendant.

23                                                 (VOLUME 3 of 3)
24

25

26     AND RELATED COUNTERCLAIMS
27

28
     Case 3:18-cv-00296-MMD-CLB Document 182 Filed 05/05/20 Page 2 of 3



 1           Plaintiff and Counterclaim Defendant, Tesla, Inc., submits an Appendix of Exhibits in

 2    Support of its Opposition to Martin Tripp’s Motion for Summary Judgment.

 3
   Ex       Description                                                      Vol. #     Page Nos.
 4  52      September 9, 2019 Judy Wu Deposition Excerpts [Filed with          1       MSJ 599-605
            redactions]
 5     53   Instant messenger conversation dated January 26, 2018,               1     MSJ 606-608
            between Martin Tripp and Robert Duran (TES-
 6          TRIPP 0026384-85) [Filed under seal]
       54   Martin Tripp’s June 14, 2018 interview with Nicolas Gicinto          1     MSJ_609-620
 7          and Jake Nocon [Filed under seal]
       55   June 8, 2018, email chain among Megan Conway, Martin                 1     MSJ_621-624
 8          Tripp, and Tyson Hutson produced (TES-TRIPP_0021070-72)
            [Filed under seal]
 9     56   May 17, 2018, email chain among Megan Conway, Martin                 1     MSJ_625-627
            Tripp, and Patrick Shakal (TES-TRIPP_0027345-46) [Filed
10          under seal]
       57   September 4, 2019 Martin Tripp Deposition Excerpts [Filed            1     MSJ_628-653
11          with redactions]
       58   August 27, 2019, Nicholas Gicinto Deposition Excerpts [Filed         1     MSJ_654-669
12          with redactions]
       59   May 17, 2019 Jacob Nocon Deposition Excerpts                         1     MSJ 670-674
13     60   June 5, 2018, Instant messenger conversation between Martin          1     MSJ_675-676
            Tripp and Sam Kapner (TES-TRIPP_0017328) [Filed under
14          seal]
       61   May 9, 2019, Jeffrey Kinrich Deposition Excerpts                     1     MSJ 677-682
15     62   May 20, 2019, Tesla’s Amended Response and Objections to             1     MSJ_683-691
            Martin Tripp’s Interrogatory No. 18 [Filed under seal]
16     63   Selection of Martin Tripp’s August 2018, tweets (TES-                1     MSJ_692-696
            TRIPP_0000919, TES-TRIPP_0000936, TES-TRIPP_0000949,
17          TES-TRIPP 0000952) [Filed with redactions]
18     64   June 6, 2019, Bruce Watson Deposition Excerpts [Filed under          2     MSJ_697-706
            seal]
19     65   Selection of Martin Tripp’s February 2020 tweets [Filed with         2     MSJ_707-712
            redactions]
20     66   Exhibit 5 to the deposition of Jeffrey Kinrich (TES-                 2     MSJ_713-719
            TRIPP 0001040)
21     67   Exhibit 6 to the deposition of Jeffrey Kinrich (TES-                 2     MSJ_720-742
            TRIPP 0001021-1040) [Filed with redactions]
22     68   Exhibit 7 to the deposition of Jeffrey Kinrich (TES-                 2     MSJ_743-756
            TRIPP 0001041-0001052) [Filed with redactions]
23     69   Exhibit 8 to the deposition of Jeffrey Kinrich (TES-                 3     MSJ_757-842
            TRIPP 0001053-00010) [Filed with redactions]
24

25

26

27

28


                                               Page 2 of 3
     Case 3:18-cv-00296-MMD-CLB Document 182 Filed 05/05/20 Page 3 of 3



 1          Respectfully submitted this 5th day of May, 2020.

 2                                              QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP
 3
                                                By: /s/ Alex Spiro
 4
                                                   Alex Spiro
 5                                                 51 Madison Avenue, 22nd Floor
                                                   New York, New York 10010
 6
                                                    Rory T. Kay (NSBN 12416)
 7                                                  MCDONALD CARANO LLP
                                                    2300 West Sahara Avenue, Suite 1200
 8                                                  Las Vegas, NV 89102

 9                                                  Attorneys for Plaintiff/Counter-Defendant
                                                    TESLA, INC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              Page 3 of 3
